NELSON, Circuit Justice.
There is no dispute in this case that the vessel, and also a *1177portion of the cargo, belong to citizens of Virginia and residents of Richmond. The ' cargo consisted of coffee, of which 2,045 bags are claimed by Brown Brothers & Co., of New York, citizens of a loyal state. Of these, 1,541 bags were restored to them, and the residue were condemned. I desire to hear a further argument upon the question as to the proprietary interest in the residue off the 2,045 bags of coffee, beyond the 1,541 claimed by Brown Brothers & Co., and either party may produce further proof upon it.
The decree below is affirmed as to the vessel, and all of the cargo except the residue of the 2,045 bags of coffee, after the restoration of the 1,541 bags.